ROBERT L. BLAND, JUDGE,
concurring.
It is with hesitation that I concur in the above award. Taking into consideration the amount of said award, the claimant will have received $9,747.02 since his accident. When the claimant first came before the court I was of opinion that an award adequate to compensate him for his suffering and disability should, have been made. I do not believe that awards should be made in -the manner in *23which they have been made to this claimant. I believe in finality of awards. I am not satisfied that the claimant is entitled to any more money than the total amount for which awards have heretofore been made. Upon the last hearing it was made clear that he can milk cows and perform chores about the farm and he was able to travel a distance of eighty miles in order to attend the hearing. Should this claimant desire other and further compensation from the state I am of opinion that he should come into the court under its regular procedure and let the case be thoroughly investigated; certainly there should be a prope' medical examination made to determine the extent of his disability before any other or further compensation shall be made to him. I have never been satisfied that this court should make awards as contemplated under chapter 23 of the code.